DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 8, and 15 recite creating a discussion group between a primary user and a target secondary user, which is a concept or action that can be performed by a human.  This judicial exception is not integrated into a practical application because the steps of the claim merely automate actions that can be done manually.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because sending a message inviting a user to join a discussion group is, again, using a computer to perform an action that could be performed by a human and is a token extra-solution step of the claim.

Claims 2-4, 9-11, and 16-18 recite further details of the determining step, which is an extension of the abstract idea as explained above. 

Claims 5, 12, and 19 recite details of the display area of members of the discussion group, which a nominal or token extra-solution component of the claim and is nothing more than an attempt to generally link the component to a particular technological environment. 

Claims 6, 13, and 20 recite details of the sending of a message, which is using a computer to perform an action that could be performed by a human and is a token extra-solution step of the claim. 

Claims 7 and 14 recite details of deleting association relationships or “information” of the live stream room, which is a well-understood, routine, and conventional computer function in the field of conferencing. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Covell et al. (U.S. Patent No. 7480259, hereinafter “Covell”).

Claims 1, 8, and 15:
Covell discloses an electronic device (Column 12, Line 32; Computer system 500), comprising:
at least one processor (Column 12, Lines 35-36; Central processor units 501); and
a memory, communicatively connected to the at least one processor (Column 12, Lines 36-45; Volatile memory unit 504 and non-volatile memory unit 506); 
wherein, the memory, storing instructions executable by the at least one processor, the instructions, when executed by the at least one processor, cause the at least one processor to perform operations comprising:
in response to a request for creating a discussion group from a primary user, determining target secondary users from other participants in a live stream room (Column 5, Lines 7-8; Remote collaboration such a conference call, videoconference, meeting, or the like) except the primary user (Column 6, Lines 20-23; The user accesses an explicit GUI interface 
sending an invitation message to the target secondary users for inviting the target secondary users to join the discussion group (See citation above.  An explicit request or “invitation” is forwarded only to the desired participants); and
creating the discussion group, with the primary user and a target secondary user who confirms joining as members of the discussion group, and associating thereto a user identification of the primary user, a user identification of the target secondary user who confirms joining (Column 3, Lines 54-56; Managing entity 120 includes a list of participants involved in the remote collaboration), and an identification of the discussion group (Column 6, Lines 3-6; Throughout the collaborative sessions, parallel threads of conversations may be initiated and run simultaneously, which infers each parallel conversation has an identifier in order to tell them apart from one another), to conduct an inner-group discussion among the members of the discussion group based on the discussion group (Column 3, Lines 45-49; Once the managing entity has established the second communications path, the parallel conversation allows the people included in the parallel conversation (which includes the primary user and the target secondary user) to discuss their side topic while the original discussion continues unhindered).



Regarding the “non-transitory computer readable storage medium” of claim 15, Covell discloses volatile memory unit 504 and non-volatile memory unit 506 for storing information and instructions for central processor 501 to execute (Column 12, Lines 37-45).

Claims 2, 9, and 16:
Covell further discloses wherein the determining the target secondary users from other participants in the live stream room except the primary user, comprises:
sending to the primary user at least one of: a plurality of user portrait tags of the other participants or a plurality of distance options of the other participants (Column 7, Lines 1-5; A visual menu based control is used for starting breakout sessions or private-aside conversations.  The visual means may use pictures of each participant optionally labeled with their names and other pertinent information);
receiving at least one of: a plurality of target portrait tags selected by the primary user from the plurality of user portrait tags, or a plurality of target distances selected by the primary user (See citation above.  Visual means including pictures of each participant are used to start breakout sessions or private-aside conversations); and
determining the target secondary users from the other participants, based on at least one of: the selected plurality of target portrait tags, or location information of the primary user, location information of the other participants, and the selected target 

Claims 3, 10, and 17:
Covell further discloses wherein the determining the target secondary users from other participants in the live stream room except the primary user, comprises:
acquiring user information of the primary user, matching the user information of the primary user with user information of the other participants, and determining, based on a result of the matching, the target secondary users from the other participants (Column 6, Lines 37-40; The managing entity uses audio and/or video analysis to recognize that a participant is providing a social cue to initiate a private conversation with a remote participant) (Column 6, Lines 48-51; This automatic inference of a new request for a private aside results in a request for a new closed-audience private conversation to the managing entity, including the identities of the initiating and approached participants).

Claims 4, 11, and 18:
Covell further discloses wherein the determining the target secondary users from other participants in the live stream room except the primary user, comprises:
determining candidate secondary users from the other participants in the live stream room except the primary user and sending the candidate secondary users to the primary user, for the primary user to determine the target secondary users from the candidate secondary users (Column 8, Lines 33-36 and 40-42; If a conversation thread is initialized as a private-parallel conversation, the conversation is handled by the 

Claims 5, 12, and 19:
Covell further discloses wherein, after creating the discussion group, and associating thereto the user identification of the primary user, the user identification of the target secondary user who confirms joining, and the identification of the discussion group, the operations further comprise:
dividing a display area of a member of the discussion group to obtain a public display area and a discussion area (Column 10, Line 66 – Column 11, Line 2; If a user is partaking in more than one discussion, selective video preferences are used to bring one of the discussions to the forefront while placing other discussions into the background); 
wherein, the public display area is used for a communication between the member of the discussion group and participants in the live stream room except the member (Column 3, Lines 33-35; The initial connection formed by the managing entity is referred to as a first communications path) (Column 2, Lines 65-67; The parallel discussions may be performed without deleteriously effecting the original and ongoing conference conversation); and
the discussion area is used for a communication between the member of the discussion group and other members of the discussion group except the member (Column 3, Lines 37-39; The managing entity is also used to establish a second communications path referred to as a parallel conversation or aside).

Claims 6, 13, and 20:
Covell further discloses wherein after the dividing the display area of the member of the discussion group to obtain the public display area and the discussion area, the operations further comprise:
in response to a request for sending a message from the member of the discussion group, sending, based on a target display area selected by the member from the public display area and the discussion area of the member, the message to client ends of other members associated with the selected target display area, and displaying on target display areas of the client ends of the other members (Column 5, Lines 35-38; The first communications path is maintained to provide a default discussion location for remote collaboration participants),
wherein, in response to the target display area being the discussion area, the client ends associated with the target display area are client ends of the members of the discussion group (Column 5, Lines 60-63; A parallel conversation is established on the second communications path).

Claims 7 and 14:
Covell further discloses in response to a live stream associated with the live stream room ending, deleting association relationships between the identification of the discussion group and the user identifications of the primary user and the target secondary user who confirms joining (Column 8, Lines 49-56; Third communications path (parallel lines of conversation are also considered live streams) is ended if the membership falls to zero, or an open-audience conversation has a membership that falls to one or less, or there . 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2018/0359293 (Faulkner et al.) – Conducting Private Communications During a Conference Session – A side chat conversation enables communications between some, but not all, of the users participating in a conference session. 
U.S. Patent No. 9420108 (Bostick et al.) – Controlling Conference Calls – A conference call may be split into smaller breakout sessions with different participants with like attributes. 
U.S. Patent Application Publication No. 2014/0362165 (Ackerman et al.) – Multi-Media Conferencing System – Conference attendees can have breakout sessions where the presenter has the ability to terminate the breakout sessions and force all participants back into the main meeting. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452